Citation Nr: 0024036	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  99-07 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
October 1971, including service in the Republic of Vietnam 
from June 1969 to September 1971.  


FINDING OF FACT

No competent evidence has been submitted linking the 
veteran's current hepatitis C to any incident of his period 
of active military service, including exposure to Agent 
Orange while in the Republic of Vietnam.


CONCLUSION OF LAW

The claim for service connection for hepatitis C is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Regarding the issue of service connection for hepatitis C, 
the threshold question which must be resolved is whether the 
veteran's claim is well grounded.  See 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A well-grounded claim is a 
plausible claim, meaning a claim which appears to be 
meritorious.  See Murphy, 1 Vet. App. 81.  A mere allegation 
that a disability is service connected is not sufficient; the 
veteran must submit evidence in support of his claim which 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Heuer v. Brown, 7 Vet. App. 379 (1995); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  The second and 
third elements of this equation may also be satisfied under 
38 C.F.R. § 3.303(b) (1999) by (a) evidence that a condition 
was "noted" during service or during an applicable 
presumptive period; (b) evidence showing post service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 
10 Vet. App. 488 (1997).  Alternatively, service connection 
may be established under 38 C.F.R. § 3.303(b) by evidence of 
(i) the existence of chronic disease in service or during an 
applicable presumptive period and (ii) present manifestations 
of the same chronic disease.  Ibid.  For the purpose of 
determining whether a claim is well grounded, the credibility 
of the evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 1991 & 
Supp. 1999).  Moreover, where a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service connected, 
even though there is no record of such disease during 
service:  chloracne or other acneiform disease consistent 
with chloracne, Hodgkin's disease, multiple myeloma, 
non-Hodgkin's lymphoma, porphyria cutanea tarda, prostate 
cancer, acute and subacute peripheral neuropathy, respiratory 
cancers (i.e., cancers of the lung, bronchus, larynx, or 
trachea) or soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(a) (1999).  These diseases shall become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne, other acne disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 U.S.C.A. § 1116 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.307(a)(6)(ii) (1999). 

Finally, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed, when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (1999).  

In the present case, service medical records, including the 
veteran's service separation examination of September 1971, 
are negative for history, complaints, or abnormal findings 
indicative of the presence of hepatitis C.  There is no 
evidence in the records assembled for appellate review of an 
acute hepatitis infection in service, or evidence that the 
veteran was exposed to a known risk factor for hepatitis in 
service, such as a blood transfusion.  During his military 
service, the veteran was not a healthcare worker and he has 
not contended accidental exposure to infected blood.

At the time of a period of private hospitalization for an 
unrelated medical problem in 1979, the veteran's abdomen 
displayed no evidence of any tenderness, masses, or 
organomegaly, and a hepatitis-associated antigen was 
negative.  The earliest clinical indication of the presence 
of chronic hepatitis C is revealed by private medical records 
dated in 1995, more than 24 years following the veteran's 
discharge from service, at which time the veteran was 
described as "HCV+," though with normal liver function tests.  

The veteran argues that he currently suffers from chronic 
hepatitis C which had its origin during his period of active 
service, including, but not limited to, his exposure to 
herbicides (that is, Agent Orange) in the Republic of 
Vietnam.  However, on no occasion has the veteran's hepatitis 
been in any way attributed to his active military service, or 
to exposure to herbicides in Vietnam.  Moreover, the 
veteran's hepatitis C does not represent a disease or 
disability for which service connection might presumptively 
be granted on the basis of herbicide exposure in the Republic 
of Vietnam.  38 C.F.R. § 3.309 (1999).  Indeed, as previously 
stated, the first clinical indication of the potential 
presence of hepatitis was in 1995, more than 24 years 
following the veteran's discharge from service.  The 
veteran's opinion that his current hepatitis C is in some way 
"linked" to Agent Orange exposure, or to some other incident 
or incidents of his period of active service, does not 
constitute medical evidence, inasmuch as there is no evidence 
that he is trained in the field of medicine.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 
5 Vet. App. 91 (1993).

Absent a showing that some incident of the veteran's period 
of service, including herbicide exposure, actually caused his 
post service hepatitis C, his claim is not well grounded, and 
must therefore be denied. 


ORDER

Service connection for hepatitis C is denied. 


		
	Gary L. Gick 
	Member, Board of Veterans' Appeals


 

